Citation Nr: 0721570	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-31 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
resection of the right clavicle.

2.  Entitlement to a compensable evaluation for right 
subclavian vein thrombosis.

3.  Entitlement to a compensable evaluation for right 
anterior scalene resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2006, the veteran testified before the undersigned at 
a Travel Board hearing at the RO.  A transcript of the 
hearing is associated with the claims file.

The Board notes that the veteran indicated during his hearing 
that, although the VA examination report showed there was no 
tenderness associated with his scar, he did, in fact, have 
tenderness in that area.  Since this issue has not yet been 
adjudicated by the RO, the Board lacks jurisdiction to 
resolve it, and it is referred to the RO for all appropriate 
action.


FINDINGS OF FACT

1.  The veteran's residual disability from resection of the 
right clavicle is characterized by range of motion of the arm 
limited to shoulder-level, with significant pain beginning 
prior to that point.

2.  The veteran's right subclavian vein thrombosis is 
characterized by chronic edema and paresthesias, not shown to 
be completely relieved by elevation of the extremity.

3.  The residual disability from right anterior scalene 
resection is characterized by brief treatment, routine 
healing, and a short return to duty with current evidence of 
only slight decrease in muscle strength.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
disability evaluation for resection of the right clavicle is 
increased to 30 percent, but no higher.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic 
Code 5201 (2006).

2. Giving the benefit of the doubt to the veteran, the 
disability evaluation for right subclavian vein thrombosis is 
increased to 10 percent, but no higher.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic 
Code 7121 (2006).

3.  The schedular criteria for a compensable evaluation for 
right anterior scalene resection are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.56, 4.73, Diagnostic 
Code 5323 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  Any 
defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

In July 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The July 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1). 

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
November 2005 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that the RO 
provided the veteran with notice of the Dingess provisions in 
a letter dated in June 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

III.  Facts and Analysis

A.  Resection of Right Clavicle

The veteran is currently rated 20 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 
(2006).  Under that code, limitation of motion of the major 
arm is rated 20 percent when at shoulder level, 30 percent 
when midway between the side and the shoulder level, and 40 
percent when limited to 25 degrees from the side.  Id.

Private treatment records dated from October 2003 to August 
2005 show the veteran was seen for chronic shoulder and neck 
pain.  A July 2005 record shows some mild degenerative 
changes at the insertion of the rotator cuff.  An August 2005 
record shows the veteran's forward flexion was limited to 90 
degrees.  His rotator cuff tendon strength was extremely 
weak.  

The veteran complained of right shoulder pain at the VA 
medical center in February and March 2004.  The March 2004 
record shows the veteran was unable to raise his right arm 
above shoulder level.  He reported constant pain with his 
activities.  Flexion was to 85 degrees, and abduction was to 
70 degrees.  There was a provisional diagnosis of 
degenerative joint disease of the right shoulder.

A July 2004 VA EMG shows the veteran had normal nerve 
conduction velocity in both the median and ulnar nerves.  
Clinically, the veteran's pain seemed to be neuropathic.

In September 2004, the veteran underwent VA examination.  He 
currently complained of right shoulder pain.  He took over-
the-counter pain medication with no relief.  He denied heat, 
redness, or instability.  He could not perform overhead 
activities.  The veteran currently worked as a mail handler 
and experienced fatiguing and dropped items with his hand.

On examination, the veteran's right shoulder had 80 degrees 
of forward elevation abduction without pain and, 20 degrees 
of external rotation without pain.  He showed pain with the 
terminal 5 degrees of this entire range of motion.  There was 
internal rotation of 30 degrees with pain with the terminal 5 
degrees.  The veteran showed 4+/5 strength in biceps, 
trapezius, and deltoids.  There was 5/5 strength throughout 
the rest of the major musculature of the upper extremity.  
There was a six-inch long scar from the right sternal notch 
to over the clavicle.  The assessment was status post 
proximal clavicle excision, secondary to thoracic outlet 
syndrome and deep venous thrombosis of the right subclavian 
vein, now with postoperative neuropathic pain of the right 
upper extremity.  Range of motion was limited an additional 
10 degrees due to repetitive motion.

February 2005 VA outpatient treatment records continue to 
show the veteran complained of shoulder and neck pain.  He 
had severe discomfort with attempting to move his right arm 
much past 30 degrees.  He continued to seek treatment for 
shoulder and neck pain in May 2005.

In April 2006, the veteran underwent VA functional capacity 
evaluation.  He reported pain in his shoulders and back when 
asked to lift weight.  He was unable to lift weight from his 
shoulder to overhead.  He lacked the range of motion to reach 
overhead.  With regard to using both arms for reaching 
forward, the veteran was limited by pain in the right 
shoulder.  He was able to complete this with pain.  The 
veteran was then tested for right and left grip strength.  It 
was determined that he used full effort with his left hand 
but less than full effort with his right hand.  Dexterity 
testing was low for the right hand and average for the left 
hand.  In neck flexion testing, the veteran's scores were low 
compared to norms.

In his July 2006 testimony before the undersigned, the 
veteran indicated that pain began when he lifted his arm 
about ten inches from his waist.  He said that, in testing 
the veteran's muscle strength, the VA examiner had used a 
handshake to determine the veteran's grip, and no mechanical 
tests were conducted.

Based upon a review of the record, the Board finds that, 
considering the doctrine of resolving reasonable doubt in 
favor of the veteran, a 30 percent disability evaluation is 
warranted for the residuals of resection of the right 
clavicle.  While VA and private treatment records and 
examination reports consistently show the veteran was unable 
to raise his right arm past shoulder level, he indicated 
during his April 2006 medical evaluation, and testified 
during his July 2006 hearing, that pain would begin below 
that point.  While the veteran was able to demonstrate 
raising his arm to shoulder level in April 2006, it was clear 
that this movement elicited a significant amount of pain.

Therefore, giving the benefit of the doubt to the veteran, 
and applying the criteria of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Board finds that the evidence is in relative 
equipoise as to whether a 30 percent disability evaluation is 
warranted in this case.  The Board further finds, however, 
that an increase to a 40 percent disability rating is not 
warranted because none of the evidence of record shows the 
veteran's right arm motion was limited to 25 degrees from his 
side.  While the veteran testified in July 2006 that his pain 
began at 10 inches from his side, none of the medical 
evidence of record corroborates this statement.  In addition, 
as noted above, the veteran was consistently able to raise 
his arm to shoulder level.  Additional motion was only 
limited by pain.  Therefore, the Board finds that the 
increase to a 30 percent rating is warranted under the 
criteria of DeLuca, and an additional increase is not 
warranted at this time.

B.  Thrombosis

The veteran's right subclavian vein thrombosis is currently 
rated noncompensable under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (2006).  Under that code, post-phlebitic 
syndrome of any etiology with findings attributed to venous 
disease is rated noncompensable with asymptomatic palpable or 
visible varicose veins and 10 percent with intermittent edema 
of extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 


extremity or compression hosiery.  Id.  A 20 percent 
evaluation is warranted with persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  Id.

In September 2004, the veteran underwent VA examination.  He 
had a previous diagnosis of right subclavian deep venous 
thrombosis, at which time his clavicle had been removed.  
Since then, he had experienced right upper extremity 
swelling, pain, and decreased strength and range of motion.  
He also reported numbness in his right hand.  On examination, 
an area over the right shoulder extending to the jugular 
notch was tender to palpation.  There was a missing clavicle 
on the right side.  There was decreased range of motion, and 
sensation was slightly diminished in the palm of his right 
hand.  His deep tendon reflexes were symmetric.  However, his 
strength was slightly diminished in the right upper 
extremity.  There was no lymphadenopathy.  The diagnosis was 
right subclavian deep venous thrombosis and chronic right 
upper extremity swelling and paraesthesia.

Resolving what we perceive as reasonable doubt, the Board 
finds that an increase to a 10 percent disability evaluation 
is warranted for the veteran's right subclavian vein 
thrombosis.  The Board finds that this is appropriate based 
on the diagnosis of chronic right upper extremity swelling 
and paraesthesia during the September 2004 VA examination.  
Therefore, the Board finds that the veteran's thrombosis most 
closely comports with the criteria associated with a 10 
percent disability rating.

The Board further finds that an additional increase to a 20 
percent rating is not warranted, because there is no evidence 
that the veteran's thrombosis was characterized by persistent 
edema that was not relieved by elevation.  Indeed, the 
veteran testified during his July 2006 Travel Board hearing 
that the pain in his arms was relieved by elevation.  
Therefore, the Board concludes that, following application of 
the benefit-of-the-doubt rule, the veteran's thrombosis 
disability warrants an increase to a 20 percent evaluation, 
but no higher.  38 U.S.C.A. § 5107(b); ); 38 C.F.R. § 3.102, 
Gilbert, supra.



C.  Right Anterior Scalene Resection

The veteran's right anterior scalene resection is rated as an 
injury to Muscle Group XXIII, which functions in the movement 
of the head and fixation of shoulder movements.  It includes 
the muscles of the side and back of the neck: the 
suboccipital; lateral vertebral and anterior vertebral 
muscles.  Under 38 C.F.R. § 4.73, Diagnostic Code 5323 
(2006), impairment of muscle group XXIII is rated as 
noncompensable when slight and 10 percent disabled when 
moderate.

For DCs 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.

Disability is considered to be slight if it results from a 
simple wound without debridement, infection, shown by service 
medical records to be a superficial wound requiring brief 
treatment and return to duty and healing with good functional 
results, without any of the cardinal signs of muscle 
disability as shown above.  The objective evidence of slight 
disability consists of a minimal scar, no evidence of facial 
defect, atrophy, or impaired tonus, no impairment of function 
or metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

The service medical records show the veteran underwent 
interior scalene muscle division in December 1991.  During 
the procedure, the clavicular head of the sternocleidomastoid 
muscle was identified and isolated, and then divided at the 
clavicular insertion.  The anterior scalene muscle was then 
identified and carefully dissected free.  It was then 
divided.  When this was completed, both ends of the muscle 
were noted to spring back and leave a wide gaping space in 
this area.  Because of the decompression by the division of 
the anterior scalene muscle, no further therapy was needed.  
The sternocleidomastoid muscle was sutured down to the 
periosteum of the clavicle.  The strap muscles were 
reapproximated using running vicryl suture.  The veteran 
tolerated the procedure well, and there were no 
complications.  The veteran was given a disposition to duty 
via 30 days convalescent leave.

A February 1992 record shows the veteran complained of pain 
at the surgical site.  On examination, there was a well-
healed scar and no edema.  The veteran's strength was 5/5.

A March 1992 service record shows the veteran had localized 
pain and slight atrophy of the deltoid muscle.

Post-service, a February 2004 VA outpatient record shows the 
veteran had a large scar over the right upper chest wall that 
was well-healed.  Muscle tone appeared well-preserved in the 
upper extremities and chest.

In September 2004, the veteran underwent VA examination for 
joints.  He had 4/5 strength in his biceps, trapezius, and 
deltoid muscles.  He had 5/5 strength throughout the rest of 
the major musculature of the upper extremity.

In September 2004, the veteran also underwent VA examination 
for arteries.  It was noted his strength was slightly 
diminished in the right upper extremity.

A June 2005 private treatment record shows the veteran was 
able to maintain moderately good muscle tone about the 
shoulder as compared to the contralateral side.

In April 2006, the veteran underwent a VA functional capacity 
test.  In testing the veteran's grip, the results indicated 
that the veteran used maximum voluntary effort with the left 
hand but not with the right hand.

Based on the record, the Board finds that there is a lack of 
evidence to warrant an increase to a compensable rating for 
this disability.  In particular, there is no evidence that 
the veteran's recovery from surgery in 1991 was prolonged or 
that healing required debridement.  The records show that his 
recovery was routine, and the veteran reported essentially no 
symptoms only a few months following surgery.  In addition, 
the evidence shows that any decrease in muscle strength with 
the right arm and shoulder is slight.  While the veteran 
showed more decreased strength during the April 2006 
functional capacity test, the test results determined that 
the veteran was not using full strength during this 
examination.  Therefore, the results were not reliable.

Given the lack of evidence showing the veteran has a 
moderately disabling muscle injury, the Board finds that an 
increase to a compensable rating for this disability is not 
warranted.  As the evidence preponderates against the claim 
for a compensable rating for the veteran's right anterior 
scalene resection, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied. 

D.  Extraschedular Consideration

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show and the veteran has not 
asserted that he required frequent periods of hospitalization 
for any of his right shoulder disabilities.  In sum, there is 
no indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical. 

While the veteran submitted evidence showing he had missed 
days of work due to his disability, the Board finds that, 
particularly in light of the increased evaluations 
implemented above, the current disability evaluations 
appropriately reflect the disabilities' impact on the 
veteran's employment.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased evaluation to 30 percent for resection of the 
right clavicle is granted, subject to the laws and 
regulations governing the payment of monetary awards.

An increased evaluation to 10 percent for right subclavian 
vein thrombosis is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A compensable evaluation for right anterior scalene resection 
is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


